Name: 79/643/EEC: Council Decision of 16 July 1979 appointing a full member of the Advisory Committee on Safety, Hygiene and Health Protection at Work
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-07-21

 Avis juridique important|31979D064379/643/EEC: Council Decision of 16 July 1979 appointing a full member of the Advisory Committee on Safety, Hygiene and Health Protection at Work Official Journal L 185 , 21/07/1979 P. 0027 - 0027****( 1 ) OJ NO L 185 , 9 . 7 . 1974 , P . 15 . COUNCIL DECISION OF 16 JULY 1979 APPOINTING A FULL MEMBER OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK ( 79/643/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 27 JUNE 1974 ON THE SETTING UP OF AN ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK ( 1 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 23 NOVEMBER 1978 APPOINTING THE FULL MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK FOR THE PERIOD ENDING ON 22 NOVEMBER 1981 , WHEREAS ONE FULL MEMBER ' S SEAT IN THE GOVERNMENT REPRESENTATIVES CATEGORY OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR TINGA , NOTIFIED TO THE COUNCIL ON 21 JUNE 1979 ; HAVING REGARD TO THE CANDIDATE PROPOSED ON 21 JUNE 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR A . J . DE ROOS IS HEREBY APPOINTED FULL MEMBER OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK IN PLACE OF MR TINGA FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 22 NOVEMBER 1981 . DONE AT BRUSSELS , 16 JULY 1979 . FOR THE COUNCIL THE PRESIDENT G . COLLEY